Name: Commission Delegated Directive (EU) 2017/1009 of 13 March 2017 amending, for the purposes of adapting to technical progress, Annex III to Directive 2011/65/EU of the European Parliament and of the Council as regards an exemption for cadmium and lead in filter glasses and glasses used for reflectance standards (Text with EEA relevance. )
 Type: Directive_DEL
 Subject Matter: electronics and electrical engineering;  iron, steel and other metal industries;  mechanical engineering;  technology and technical regulations;  marketing
 Date Published: 2017-06-16

 16.6.2017 EN Official Journal of the European Union L 153/21 COMMISSION DELEGATED DIRECTIVE (EU) 2017/1009 of 13 March 2017 amending, for the purposes of adapting to technical progress, Annex III to Directive 2011/65/EU of the European Parliament and of the Council as regards an exemption for cadmium and lead in filter glasses and glasses used for reflectance standards (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2011/65/EU of the European Parliament and of the Council of 8 June 2011 on the restriction of the use of certain hazardous substances in electrical and electronic equipment (1), and in particular Article 5(1)(a) thereof, Whereas: (1) Directive 2011/65/EU prohibits the use of lead and cadmium in electrical and electronic equipment placed on the market. (2) Optical filter glasses containing cadmium or lead are used in a wide variety of optical applications for many types of electrical and electronic equipment. Both cadmium and lead are used because of the unique optical properties that their use enables, such as sharp cut-off in the visible spectrum that is unaffected by viewing angle. (3) Though various substitution routes exist, substitutes do not provide sufficient cut-off performance for all applications. In the few cases where alternatives are said to supply sufficient performance in this respect, the materials used are too sensitive to environmental conditions of operation and thus not sufficiently reliable. (4) In this sense, alternatives are still not suitable for many applications, for which finding alternatives is complicated and time-demanding, thus five years is a justified duration for the categories 1 to 7 and 10. (5) Certain optical filter glasses containing cadmium and/or lead should therefore be exempted until 21 July 2021 for categories 1 to 7 and 10. In view of the innovation cycles for the electrical and electronic equipment affected, the duration of this exemption is unlikely to have adverse impacts on innovation. (6) Directive 2011/65/EU should therefore be amended accordingly, HAS ADOPTED THIS DIRECTIVE: Article 1 Annex III to Directive 2011/65/EU is amended as set out in the Annex to this Directive. Article 2 1. Member States shall adopt and publish, by 6 July 2018 at the latest, the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith communicate to the Commission the text of those provisions. They shall apply those provisions from 6 July 2018. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 3 This Directive shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Article 4 This Directive is addressed to the Member States. Done at Brussels, 13 March 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 174, 1.7.2011, p. 88. ANNEX In Annex III to Directive 2011/65/EU, point 13(b) is replaced by the following: 13(b) Cadmium and lead in filter glasses and glasses used for reflectance standards Applies to categories 8, 9 and 11; expires on:  21 July 2023 for category 8 in vitro diagnostic medical devices;  21 July 2024 for category 9 industrial monitoring and control instruments and for category 11;  21 July 2021 for other subcategories of categories 8 and 9 13(b)-(I) Lead in ion coloured optical filter glass types Applies to categories 1 to 7 and 10; expires on 21 July 2021 for categories 1 to 7 and 10 13(b)-(II) Cadmium in striking optical filter glass types; excluding applications falling under point 39 of this Annex 13(b)-(III) Cadmium and lead in glazes used for reflectance standards